Exhibit SECOND AMENDMENT AND RESTATEMENT THIS IS A SECOND AMENDMENT AND RESTATEMENT, dated as of March 30, 2009 (the “Amendment”), by and among TSG Holdings Corp., a Delaware corporation (the “Company”), The Sheridan Group Holdings (BRS), LLC, a Delaware limited liability company (“BRS”), The Sheridan Group Holdings (Jefferies), LLC, a Delaware limited liability company (“Jefferies”), in respect of the Amended and Restated Securities Holders Agreement, dated as May 16, 2007 (the “Securities Holders Agreement”), by and among the Company and the shareholders party thereto, and the Amended and Restated Registration Rights Agreement, dated as May 16, 2007 (the “Registration Rights Agreement” and together with the Securities Holders Agreement, the “Original Agreements”), by and among the Company and the shareholders party thereto. A.On January 9, 2009, the Company repurchased the securities of the Company held by Participatiemaatschappij Giraffe B.V., a limited liability company organized under the laws of The Netherlands (as successor to Participatiemaatschappij Neushoorn B.V., a limited liability company organized under the laws of The Netherlands, and Participatiemaatschappij Olifant B.V., a limited liability company organized under the laws of The Netherlands) (the “Euradius Investors”). B.The parties wish to amend and restate the Original Agreements to reflect that the Euradius Investors are no longer shareholders of the Company. C.Pursuant to Section 5.1 of the Securities Holders Agreement and Section 9(a) of the Registration Rights Agreement, an amendment must be set forth in writing executed by the Company and the Required Holders (such Required Holders being BRS and Jefferies). D.Capitalized terms used and not otherwise defined herein shall have the meanings assigned to them in the Securities Holders Agreement (as amended and restated hereby). Accordingly, in consideration of the mutual agreements herein contained and other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the parties hereto agree as follows: SECTION 1. Amendment and Restatement.Effective as of the date first set forth above, each of the Original Agreements is hereby amended and restated in its entirety in the form attached hereto as Exhibit A and Exhibit B, respectively. SECTION 2. Applicable Law.This Amendment shall be governed by, and construed in accordance with, the internal laws of the State of Delaware, without giving effect to principles of conflicts of laws. SECTION 3. Counterparts.
